t c memo united_states tax_court diana cote petitioner v commissioner of internal revenue respondent docket no filed date philip a putman for petitioner gavin l greene for respondent memorandum findings_of_fact and opinion laro judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for and additions to tax of dollar_figure under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 section references are to the applicable versions of the continued after concessions by respondent the issues for decision are whether petitioner had unreported income in the amounts determined by respondent whether petitioner is liable for a 10-percent additional tax on early distributions from her individual_retirement_accounts iras whether petitioner is liable for the addition_to_tax determined by respondent under sec_6651 and whether the court should impose a penalty against petitioner pursuant to sec_6673 findings_of_fact some facts have been stipulated and are so found when the petition was filed petitioner resided in cobb california in petitioner received gains of dollar_figure from the sale of securities through national financial services gains of dollar_figure from the sale of securities through oppenheimerfunds services income of dollar_figure from the social_security administration dividends of dollar_figure from national financial services dividends of dollar_figure from oppenheimerfunds services interest of dollar_figure from the rhode island state employees credit continued internal_revenue_code rule references are to the tax_court rules_of_practice and procedure some dollar amounts have been rounded respondent stated in the explanation of income_tax examination changes attached to the notice_of_deficiency that petitioner was liable for additions to tax of dollar_figure for failure_to_file under sec_6651 and dollar_figure for failure_to_pay_tax under sec_6651 totaling dollar_figure respondent concedes that petitioner is not liable for the additions to tax under sec_6651 union interest of dollar_figure from the xerox federal credit_union distributions from an ira of dollar_figure from oppenheimerfunds services distributions from an ira of dollar_figure from delaware service company and distributions from an ira of dollar_figure from franklin templeton investor services petitioner’s basis in the securities sold through oppenheimerfunds services was dollar_figure during petitioner was under the age of and she did not receive the distributions from any of her iras as a result of becoming disabled federal_income_tax of dollar_figure was withheld from her income for petitioner did not file a federal_income_tax return for respondent has no record that petitioner filed a tax_return for and petitioner has never disputed respondent’s assertion that petitioner failed to file a tax_return for respondent issued a notice_of_deficiency on date and determined the above-stated deficiency and additions to tax petitioner timely filed a petition disputing the determinations petitioner failed to submit to the court a pretrial memorandum as required by the court’s standing_pretrial_order on date the court filed as a petition a letter received from petitioner by an order dated date the court directed petitioner to file an amended petition complying with the rules of the court as to form and content of a proper petition by date despite issuance by the court of several orders to petitioner in the ensuing months petitioner did not submit an amended petition to the court until date at calendar call petitioner did not appear but the court had before it and granted petitioner’s motion for a trial time and date certain at trial petitioner did not personally appear but was represented by counsel petitioner’s counsel did not introduce any evidence on petitioner’s behalf at trial and failed to file a posttrial brief following the trial unreported income opinion as a general_rule the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that these determinations are in error rule a 290_us_111 in order for the presumption of correctness to attach to the deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate that the taxpayer received unreported income 680_f2d_1268 9th cir commissioner’s assertion of a pursuant to sec_7491 the burden_of_proof as to factual matters shifts to respondent under certain circumstances petitioner has neither alleged that sec_7491 applies nor established her compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income mcmanus v commissioner tcmemo_2006_57 see also 116_f3d_1309 9th cir the commissioner’s deficiency determinations and assessments for unpaid taxes are normally entitled to a presumption of correctness so long as they are supported by a minimal factual foundation if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 we conclude that respondent has shown a sufficient evidentiary foundation as to the unreported income determined in the notice_of_deficiency respondent has introduced and we have admitted into evidence certified transcripts listing the amount of income that third parties have represented to respondent as having been paid to petitioner and petitioner makes no challenge to the accuracy of these transcripts see green v commissioner tcmemo_1996_107 affd without published opinion 113_f3d_1251 11th cir respondent also has introduced and we have admitted into evidence records of oppenheimerfunds services and franklin templeton investor services the records show that during oppenheimerfunds services distributed dollar_figure to petitioner from one of petitioner’s retirement accounts and received on petitioner’s behalf dollar_figure of dividends and dollar_figure from the sale of stock the records also show that during franklin templeton investor services distributed dollar_figure to petitioner from another of petitioner’s retirement accounts the records of these two entities support the lion’s share of unreported income determined by respondent and we hold that respondent has sufficiently linked petitioner to the unreported income see hardy v commissioner supra pincite cf mcmanus v commissioner supra sufficient link not found in absence of adequate evidentiary foundation given petitioner’s failure to disprove respondent’s determination of unreported income as modified through concessions we sustain the determination as modified 10-percent additional tax on early distributions from iras sec_72 generally provides that a taxpayer is liable for a 10-percent additional tax on early distributions from a qualified_retirement_plan such as an ira see also sec_4974 in petitioner received taxable_distributions of dollar_figure from her iras of this amount respondent concedes that dollar_figure was not subject_to the 10-percent additional tax the parties have not explained the dollar_figure difference between the dollar_figure shown in the records of franklin templeton services and the dollar_figure shown in the certified transcripts petitioner does not qualify for any exception to the 10-percent additional tax on the remaining dollar_figure and is thus liable for the additional tax on this amount addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent for each month that the return is late not to exceed percent in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 reasonable_cause requires petitioner to demonstrate that she exercised ordinary business care and prudence and nevertheless was unable to file her federal_income_tax return by the due_date 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite we have found that petitioner did not file a tax_return for on the record before us we find that respondent has satisfied his burden of production with regard to the sec_6651 addition_to_tax see sec_7491 higbee v commissioner supra petitioner has neither offered an explanation for her failure_to_file nor produced evidence to establish any reasonable_cause for her failure_to_file the return we sustain respondent’s determination of an addition_to_tax under sec_6651 in the amount to be calculated by the parties in their rule computation sec_6673 sec_6673 provides that this court may require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears either that the taxpayer instituted or maintained the proceedings primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless on the basis of the record before us we are convinced that petitioner has instituted and maintained these proceedings primarily for delay petitioner failed to submit to the court a pretrial memorandum as directed by the court’s standing_pretrial_order and failed to attend the calendar call either personally or through counsel petitioner also failed to appear at trial while petitioner was at that time ostensibly represented by counsel who did appear on petitioner’s behalf petitioner’s counsel neither presented a case nor offered any evidence on petitioner’s behalf moreover following trial neither petitioner nor her counsel submitted a brief as we ordered petitioner has never responded to respondent’s motion to impose a penalty under sec_6673 in which respondent sets forth specific examples of petitioner’s refusal to cooperate with respondent before trial in light of the foregoing we believe that sanctions are necessary to deter petitioner and others similarly situated from comparable dilatory conduct pursuant to sec_6673 we impose against petitioner a penalty in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
